Per Curiam.
Defendant, Charles Underwood, was convicted by a jury of breaking and entering with *510intent to commit larceny. MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305).
On appeal lie contends there were irregularities in proceedings; that he was not represented by counsel at arraignment, the complaint was illegally sworn out, the prosecutor and a police officer resorted to trickery to obtain a conviction, and paint samples taken from defendant’s clothing were erroneously and prejudicially introduced into evidence.
' Although defendant alleges and argues four issues on appeal, only one is properly before this Court. The issues concerning the warrant, counsel, and trickery were not raised for consideration of the trial court, and in view of the record they will not be considered. People v. Matteson (1937), 280 Mich 218; People v. Huey (1956), 345 Mich 120; People v. Elliot (1948), 322 Mich 313; People v. Willis (1965), 1 Mich App 428; People v. Dodson (1967), 9 Mich App 123, 127.
Regarding the introduction of the paint samples from defendant’s clothing, the police officer stated the facts upon which his opinion was founded, and described and explained the reasons or grounds for his opinion. (See 4 Callaghan’s Michigan Pleading & Practice, § 36.436.)
The testimony elicited from the officer at the trial clearly demonstrated that a proper foundation was laid for the reception of the paint samples into evidence and of the police officer’s opinion.
Affirmed.